Citation Nr: 1543251	
Decision Date: 10/08/15    Archive Date: 10/13/15	

DOCKET NO.  13-00 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES
 
1.  Entitlement to service connection for bilateral hearing loss.
 
2.  Entitlement to service connection for chronic tinnitus.
 
 
REPRESENTATION
 
Appellant represented by:  Georgia Department of Veterans Services
 
 
ATTORNEY FOR THE BOARD
 
Stephen F. Sylvester, Counsel
 
 

INTRODUCTION
 
The Veteran served on active duty from November 1966 to November 1968.  Pertinent evidence of record is to the effect that, while in service, the Veteran served as a Hercules missile crewman.
 
This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
 
FINDINGS OF FACT
 
1.  Chronic hearing loss is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, including inservice noise exposure.

2.  Chronic tinnitus is not shown to have been present in service, or for many years thereafter, nor is it the result of any incident or incidents of the Veteran's period of active military service, including inservice noise exposure.
 
 
CONCLUSIONS OF LAW
 
1.  Chronic hearing loss was not incurred in or aggravated by active military service, nor may sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).
 
2.  Chronic tinnitus was not incurred in or aggravated by active military service, nor may tinnitus be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A; 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385.
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
In the case at hand, the requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  There is no issue as to whether the Veteran was provided an appropriate application form, or the completeness of his application.  VA notified the Veteran on various occasions of the information and evidence needed to substantiate and complete his claims, to include notice of what part of that evidence was to be provided by him, and what part VA would attempt to obtain.
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claims, and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested, or that additional VA examinations are in order.  Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.
 
In reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file, to include the Veteran's statements and those of his son, as well as service treatment records, and both VA (including Virtual VA and Veterans Benefits Management System) and private treatment records and examination reports.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claims, and what the evidence in the claims file shows, or fails to show, with respect to those claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
  
Service Connection
 
The Veteran seeks entitlement to service connection for bilateral hearing loss and tinnitus.  It is contended that the Veteran's hearing loss and tinnitus are the result of acoustic trauma sustained inservice to include in his capacity as a Hercules missile crewman during active military service.
 
Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303.
 
In order to establish service connection for a claimed disability, there must be competent evidence of that disability; medical, or in certain circumstances, lay evidence of inservice incurrence or aggravation of the disease or injury; and competent evidence of a nexus between the claimed inservice disease or injury and the current disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Hickson v. West, 12 Vet. App. 247, 253 (1999).
 
Where a Veteran served for ninety (90) days or more during a period of war, and an organic disease of the nervous system such as sensorineural hearing loss or tinnitus, becomes manifest to a degree of 10 percent within one year from date of termination of active duty service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.
 
For the purpose of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least 3 of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 26 decibels or greater; or when speech recognition scores utilizing the Maryland CNC Tests are less than 94 percent.  38 C.F.R. § 3.385.
 
While on active duty the Veteran served as a Hercules missile crewman, a position in which he presumably was exposed to noise at hazardous levels.  Accordingly, inservice acoustic trauma has been conceded.  Nonetheless, service treatment records fail to demonstrate the presence of chronic hearing loss or tinnitus.  In point of fact, at the time of a service separation examination in September 1968, the Veteran complained of neither hearing loss nor tinnitus.  Audiometric examination conducted at that time revealed pure tone air conduction threshold levels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
-5
-10
5
0
LEFT
-5
-10
-10
0
-10

Here, at the time service separation, no pertinent diagnosis was noted.
 
The earliest clinical indication of the presence of arguably chronic hearing loss is revealed by private medical records dated in October 2005, approximately 37 years following the Veteran's discharge from service.  At that time it was noted that the Veteran had been "hard of hearing since working on the railroad."  Chronic tinnitus was first noted no earlier than December 2010, when, during the course of a VA audiometric examination, the Veteran gave a history of bilateral tinnitus which had present "for about 10 years," placing the onset of that pathology at a point in time around or about the year 2000.  Significantly, during the course of that examination, which involved a full review of the Veteran's claims folder and medical records, it was noted that, at the time of a preinduction examination in 1965, the Veteran's hearing was within normal limits bilaterally.  Moreover, a November 1966 audiometric examination, as well as a September 1968 separation audiometric examination, showed normal hearing bilaterally.  According to the Veteran, while in basic training, he was exposed to rifle fire, and performed "live explosives test."  Moreover, while in service, he was reportedly exposed to missiles being fired "a couple of times in Alaska."  The appellant alleges that he was not provided ear protection.  However, he had worked for the railroad for 36 years, during the course of which he reportedly "wore ear protection when required."
 
Audiometric examination in December 2010 revealed pure tone air conduction threshold levels, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
25
45
60
65
75
LEFT
20
20
50
60
65

Speech recognition ability was 80 percent in the Veteran's right ear, and 88 percent in the left ear.  The audiologist found that the Veteran showed a moderate to severe sensorineural hearing loss in his right ear, and a moderate to moderately severe sensorineural hearing loss in his left ear.  The audiologist opined that the Veteran's hearing loss and tinnitus were less likely than not caused by or the result of military noise exposure given that his hearing remained completely normal throughout service, with the result that his current hearing loss was more likely a post-service occurrence.  The examiner further found no evidence of a high frequency hearing loss at separation, and the Veteran's tinnitus was also less likely than not due to military noise exposure.  The audiologist noted that the Veteran reported 36 years of occupational noise exposure. 
 
The opinions of the VA audiologist are highly probative because they were based upon a review of the Veteran's entire claims folder, as well as other pertinent medical records, and a full examination, including both history and clinical findings.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion are the examiner's access to the claims file, and the thoroughness and detail of the opinion).  The VA audiologist reviewed the claims folder, discussed the Veteran's medical history, provided well-reasoned medical opinions, and alluded to the evidence which supported those opinions.  Id.  Under the circumstances, the Board is of the opinion that the probative medical evidence of record preponderates against finding that the Veteran's hearing loss and tinnitus had their origin during his period of active military service, or are in any way causally related to inservice noise exposure.  
 
The Board acknowledges that, following a private audiometric examination in October 2009, it was the opinion of the examining audiologist that the Veteran's hearing loss "was contributed to noise exposure while in the service."  However, that opinion was clearly based entirely upon history provided by the Veteran, inasmuch as there is no evidence that, at the time of the rendering of that opinion, the audiologist offering the opinion had access to either the Veteran's claims file or his service treatment records.  Nor was any rationale offered for the opinion given.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. Brown, 5 Vet. App. 229 (1993).  Further, the passage of many years between discharge from service and medical documentation of a claimed disability is a factor which tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Finally, the private audiologist failed to address the impact of the appellant's work on the railroad, to include the claimant's own October 2005 admission that he had been hard of hearing since working on the railroad.
 
The Board has a duty to assess the credibility and weight to be given to the evidence of record.  See Madden v. Gober, 125 F.3d 1447 (Fed. Cir. 1997).  In that regard, the Veteran has attributed the origin of his current hearing loss and tinnitus to acoustic trauma during his period of active military service.  However, not until many years following the Veteran's discharge from service did he file a claim for service connection for those disabilities.  Moreover, and as noted above, there is no persuasive evidence that the Veteran's current hearing loss or tinnitus are in any way the result of his period of active military service, including noise exposure during said service.  As noted above, the earliest clinical indication of the presence of either hearing gloss or tinnitus is at a point in time many years following the Veteran's discharge from service.  
 
The Board acknowledges the Veteran's statements and those of his son regarding the origin of the disabilities at issue.  The Board, however, rejects those assertions to the extent that they seek to etiologically relate the disabilities in question to the Veteran's period of active military service.  The Veteran's statements and history, and those of his son, when weighed against the objective evidence of record, are neither credible nor probative.  Moreover, the Veteran and his son, as lay persons, are not competent to create the requisite causal nexus for the disabilities at issue.  Rather, evidence which requires medical knowledge must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education, none of which the Veteran or his son possess.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
 
Hence, the evidence fails to reasonably associate, even under the reasonable doubt standard, that the Veteran's hearing loss and tinnitus, first persuasively documented many years following service discharge, with his period of active military service.  Accordingly, entitlement to service connection for a hearing loss and tinnitus must be denied.

In reaching this decision the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the claim, the doctrine is not for application.
 
 
ORDER
 
Entitlement to service connection for bilateral hearing loss is denied.
 
Entitlement to service connection for chronic tinnitus loss is denied.
 



	                        ____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


